DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-20, 23, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al (Pub. No.: US 2005/0234336).
Regarding claim 1, Beckman et al disclose a tissue cavity marker for delivery to a tissue cavity via a delivery path between a minimally invasive surgical incision and the tissue cavity [see 0063,0141] by disclosing the device is usually inserted into the body either surgically via an opening 50 in the body cavity 30, or through a minimally invasive procedure using such devices as a catheter, introducer or similar type insertion device 40 [see 0063];
the tissue cavity marker comprising:

comprising at least one functional material (drugs, such as hemostatic agents, pain-killing substances, or even healing or therapeutic agents) [see 0040-0041, 0052, 0065-0066] by disclosing device 100 may additionally contain a variety of drugs, such as hemostatic agents, pain-killing substances, or even healing or therapeutic agents that may be delivered directly to the biopsy cavity [see 0065-0067];
and having a compressed state (non-expanded state) for delivery of the tissue cavity marker to the tissue cavity and an expanded state for residence within the tissue cavity [see 0066];
wherein injection of a fill material into the expandable pouch causes the expandable pouch to transition from the compressed state to the expanded state [see 0066-0067,0145] by disclosing the marker body 10 to be constructed to have a varying rate of swelling within the body either upon contact with bodily fluids or with an added reactive agent delivered coincidentally [see 0058];
wherein the expandable pouch is configured to retain the fill material therein in the expanded state [see 0066] by disclosing fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity [see 0066];
at least one radiopaque marker [see 0057, 0067] by disclosing a biopsy cavity-marking body 10 made of a resilient, non-bioabsorbable material having at least one radiopaque or echogenic marker 12 embedded within the body 10 [see 0057].

Beckman et al disclose the marking device maybe configured to be substantially smaller, larger, or equal to the size of the cavity, however, in some cases the device will be configured to be larger than the cavity [see 0071].

Regarding claim 2, Beckman et al disclose wherein the at least one radiopaque marker is coupled to the expandable pouch [see 0057,0067] by disclosing a biopsy cavity-marking body 10 made of a resilient, non-bioabsorbable material having at least one radiopaque or echogenic marker 12 embedded within the body 10 [see 0057].

Regarding claim 3, Beckman et al disclose wherein the radiopaque marker is retained within the expandable pouch [see 0057, 0067] by disclosing a biopsy cavity-marking body 10 made of a resilient, non-bioabsorbable material having at least one radiopaque or echogenic marker 12 embedded within the body 10 [see 0057].



Regarding claim 5, Beckman et al disclose wherein the expandable pouch comprises a bioabsorbable material [see 0059, 0145].

Regarding claim 6, Beckman et al disclose wherein the at least one functional material comprises at least one of an anti-infection material, a hemostasis material, or an anti-migration material [see 0065-0066, 0085, 0089].

Regarding claim 9, Beckman et al disclose the tissue cavity marker of claim 8, wherein a diameter of the expandable pouch in the compressed state is less than about 7.5 mm [see 0092] by disclosing the body is 2 mm diameter before hydration [see 0092].

Regarding claim 10, Beckman et al disclose wherein at least one dimension of the tissue cavity marker in the expanded state is approximately equal to or greater than a dimension of the tissue cavity [see 0071] by disclosing the marking device may be configured to be substantially smaller, larger, or equal to the size of the cavity, however, in some cases the device will be configured to be larger than the cavity [see 0071].

Regarding claim 11, Beckman et al disclose comprising a scaffold structure (embedded metallic (e.g., titanium) c /collagen) arranged within the expandable pouch in the expanded state [see 0020, 0033, 0075].

`Regarding claim 12, Beckman et al disclose wherein the scaffold structure (embedded metallic (e.g., titanium) c /collagen) is arranged within the expandable pouch in the compressed state [see 0020, 0033, 0075, 0132, 0134].

Regarding claim 13, Beckman et al disclose wherein the scaffold structure transitions between a compressed state and an expanded state along with the expandable pouch [see 0020,0033, 0075, 0132, 0134],

Regarding claim 14, Beckman et al disclose wherein the scaffold structure (collagen) is injected into the expandable structure before or with the fill material [see 0020, 0033, 0075, 0132, 0134].

Regarding claim 15, Beckman et al disclose a tissue cavity marking system for delivering a tissue cavity marker to a tissue cavity via a delivery path between a minimally invasive surgical incision and the tissue cavity [see 0063] by disclosing the device is usually inserted into the body either surgically via an opening 50 in the body cavity 30, or through a minimally invasive procedure using such devices as a catheter, introducer or similar type insertion device 40 [see 0063];
the system comprising:
a deployment device comprising a control mechanism (pusher or plunger) at a proximal end and a tissue cavity marker aperture at a distal end, the control mechanism operable in use to deploy a tissue cavity marker from the tissue cavity marker aperture [see 0087, 0089];
the tissue cavity marker comprising:
an expandable pouch (body 10 contains an interior just a pouch that contains a pocket, to retain radiopaque material, therefore, it is relied on as the expandable pouch, emphasis added) [see 
comprising at least one functional material (drugs, such as hemostatic agents, pain-killing substances, or even healing or therapeutic agents) [see 0040-0041, 0052,0065-0066] by disclosing device 100 may additionally contain a variety of drugs, such as hemostatic agents, pain-killing substances, or even healing or therapeutic agents that may be delivered directly to the biopsy cavity [see 0065-0067];
and having a compressed state (non-expanded state)for delivery of the tissue cavity markerto the tissue cavity and an expanded state for residence within the tissue cavity [see 0066]; wherein injection of a fill material into the expandable pouch causes the expandable pouch to transition from the compressed state to the expanded state [see 0066-0067,0145] by disclosing the marker body 10 to be constructed to have a varying rate of swelling within the body either upon contact with bodily fluids or with an added reactive agent delivered coincidentally [see 0058];
wherein the expandable pouch is configured to retain the fill material therein in the expanded state [see 0066] by disclosing fluid is delivered into the cavity after the body of the device is deployed into the cavity. Upon delivery of the fluid, the body of the device soaks the fluid, thereby aiding the expansion of the cavity marking device as it expands to fit the cavity [see 0066];
Beckman et al disclose gelatin body 10 is approximately 2 mm in diameter and is approximately 8 mm long. After the body 20 has reached hydration equilibrium with the surrounding tissue it becomes approximately 3 to 5 mm in diameter and approximately 10 to 15 mm long. After hydration the presently preferred embodiment of the body 10 is approximately4 mm in diameter and approximately 10 mm long [see 0092].  Beckman et a I disclose a suitable delivery tube has an outside diameter (OD) of about 0.096inches and has an inner diameter (ID)of about 0.074inches (1.8796 mm) 
Beckman et al disclose the marking device maybe configured to be substantially smaller, larger, or equal to the size of the cavity, however, in some cases the device will be configured to be larger than the cavity [see 0071];
at least one radiopaque marker [see 0057, 0067] by disclosing a biopsy cavity-marking body 10 made of a resilient, non-bioabsorbable material having at least one radiopaque or echogenic marker 12 embedded within the body 10 [see 0057].

Regarding claim 16, Beckman et al disclose at least one chamber for the fill material, and wherein the control mechanism is operable in use to enable selective injection of the fill material from the at least one chamber to the expandable pouch [see 0087,0089 and figs 4A-6C].

Regarding claim 17, Beckman et al disclose the deployment device comprises a first lumen and a second lumen, wherein the first lumen comprises the tissue cavity marker aperture and the second lumen is fluidly coupled with the at least one chamber [see 0167].

Regarding claim 18, Beckman et al disclose wherein the fill material is preloaded in the at least one chamber [see 0066, 0090].

Regarding claim 19, Beckman et al disclose tissue cavity marking system of claim 15, wherein one of the at least one tissue cavity markers is preloaded in the tissue cavity marker aperture [see 0066, 0090].

Regarding claim 20, Beckman et al disclose a sterile package in which the deployment device is sealed [see 0138].

Regarding claim 23, Beckman et al disclose wherein the at least one functional material comprises at least one of an anti-infection material, a hemostasis material, or an anti-migration material [see 0065-0066, 0085, 0089].

Regarding claim 26, Beckman eta I disclose the tissue cavity marker of claim 8, wherein a diameter of the expandable pouch in the compressed state is less than about 7.5 mm [see 0092] by disclosing the body is 2 mm diameter before hydration [see 0092].

Regarding claims 27-30, Beckman et al disclose comprising a scaffold structure (embedded metallic (e.g., titanium) c /collagen) arranged within the expandable pouch in the expanded state [see 0020,0033, 0075], Beckman et al disclose wherein the scaffold structure (embedded metallic (e.g., titanium) c /collagen) is arranged within the expandable pouch in the compressed state [see 0020,0033, 0075,0132, 0134], Beckman et al disclose wherein the scaffold structure transitions between a compressed state and an expanded state along with the expandable pouch [see 0020,0033, 0075,0132, 0134], Beckman et al disclose wherein the scaffold structure (collagen) is injected into the expandable structure before or with the fill material [see 0020, 0033,0075, 0132,0134].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (Pub. No.: US 2005/0234336) in view of McJunkin (Pub. No.: US 2016/0310286).
Regarding claims 7-8, 24-25, Beckman et al disclose gelatin body 10 is approximately 2 mm in diameter and is approximately 8 mm long. After the body 20 has reached hydration equilibrium with the surrounding tissue it becomes approximately 3 to 5 mm in diameter and approximately 10 to 15 mm long. After hydration the presently preferred embodiment of the body 10 is approximately 4 mm in diameter and approximately 10 mm long [see 0092]. Beckman et al disclose a suitable delivery tube has an outside diameter (OD) of about 0.096 inches and has an inner diameter (ID) of about 0.074 inches [see 0104].
Beckman et al don't disclose wherein the diameter of the expandable pouch in the expanded state is between about 12 millimeters (mm) and about 20 mm and wherein the diameter of the delivery path is between about 6 mm and about 8 mm.
Nonetheless, McJunkin disclose wherein the diameter of the expandable pouch in the expanded state is between about 12 millimeters (mm) and about 20 mm [see 0044-0046] by disclosing at least approximately 1 inch (25.4 mm) long, at least approximately 0.5 inches (12.7 mm) wide, and at 
McJunkin disclose and wherein the diameter of the delivery path is between about 6 mm and about 8 mm [see 0044-0046] by disclosing wherein the diameter of the inner opening is less than approximately 20 millimeters; the diameter of the trocar-cannula inner opening maybe approximately 5 millimeters or less and the height of the deflated intervertebral disc implant 100 may be equal to or less than the diameter of the inner opening of the trocar-cannula [see 0046].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beckman et al and McJunkin by diameter of the delivery path is between about 6 mm and about 8 mm and the diameter of the expandable pouch in the expanded state is between about 12 millimeters (mm) and about 20 mm; for allowing marker of larger cavities,

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (Pub. No.: US 2005/0234336) in view of Sankaran et al (Pub. No.: US 2007/0032703).
Regarding claim 21, Beckman et al don't disclose wherein a diameter of the tissue cavity marker aperture is less than a length of the minimally invasive surgical incision.
Nonetheless, Sankaran et al disclose a diameter of the tissue cavity marker aperture is less than a length of the minimally invasive surgical incision [see 0022].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beckman et al and Sankaran et al by having a diameter of the tissue cavity marker aperture is less than a length of the minimally invasive surgical incision; if the 

Regarding claim 22, Beckman et al don’t disclose wherein the length of the minimally invasive surgical incision is less than 1 centimeter (cm).
Nonetheless, Sankaran et al disclose an incision length of from about 0.5 to about five centimeters or from about one centimeter to about five centimeters in length is made [see 0022],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beckman et al and Sankaran et al by having the length of the minimally invasive surgical incision is less than 1 centimeter (cm); because if the incision length is too long, recuperative time, pain, and blood loss may increase relative to a shorter incision length [see 0022, Sankaran et al].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al (Pub. No.: US 2005/0234336) in view of Hu et al (Pub. No,:  US 2012/0071845).
Regarding claim 31, Beckman et al don’t disclose a fill aperture on the pouch, wherein the fill aperture comprises a one-way valve to allow the fill material to be injected and retained within the pouch.
Nonetheless, Hu et al disclose a fill aperture on the pouch, wherein the fill aperture comprises a one-way valve to allow the fill material to be injected and retained within the pouch [see 0181, 0188, 0196] by disclosing the pouch 1602 may comprise a sealed opening, or a perimeter seal 1603 between two layers of the pouch, which may help to retain the fluid absorbent material in the pouch prior to use [see 0196].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Beckman et al and Hu et al by using a fill aperture on the pouch, wherein the fill aperture comprises a one-way valve to allow the fill material to be injected and retained within the pouch; to retain the fluid absorbent material in the pouch [see 0196].

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 

Applicant argues Beckman fails to disclose or suggest a tissue cavity marker that includes, inter alia, “an expandable pouch” that expands upon the receipt of an injected fill material and “is configured to retain the fill material therein in the expanded state,” as recited by claim 1 (emphasis added). Instead, Beckman describes a “biopsy cavity-marking device 100 having a body 10 made of a resilient, preferably non-absorbable polymer material that is radiopaque and echogenic” (Beckman, paragraph [0053]). While body 10 is “non-absorbable” (i.e., not absorbed by the surrounding tissue of the patient), the body 10 is configured to absorb surrounding fluid within cavity 30 to induce expansion of body 10 within the cavity 30 (e.g., Beckman, paragraphs [0023]-[0024]). As acknowledged by the Office, the body 10 of Beckman’s device 100 may be composed of an “injectable polymer gel, sponge or foam (expandable)” (Beckman, paragraph [0030]), hence the body 10 is configured to absorb fluid to induce expansion. Regarding the injection fill material, the Office cited to Beckman’s paragraphs [0066], [0067], and [0145] which describe that a bio-compatible fluid “may be added to and absorbed by the body 10 of the device 100 before or after deployment of the device into a cavity 30. . . In such a case, fluid is delivered into the cavity after the body of the device is deployed into the cavity.”
Based on the above description, a person having ordinary skill in the art would understand that the biocompatible fluid referenced by Beckman for aiding in the expansion of body 10 is introduced into the cavity 30 and/or body 10 to aid in the absorptive expansion of body 10. Such a person would not understand body 10 of Beckman to be a “pouch” configured to receive and “retain the fill material 
Accordingly, a person would not consider the body 10 or device 100 of Beckman to disclose or suggest a pouch device, much less a pouch that is configured to retain an injection fluid within the pouch which also contributes to the pouch’s expansion. Accordingly, Beckman fails to disclose or suggest all the features of the tissue cavity marker recited by independent claims 1 and 15 or their respective dependent claims. Applicant therefore respectfully requests reconsideration and withdrawal of the rejections.
The examiner disagrees because Beckman et al disclose an expandable pouch (body 10 contains an interior just a pouch that contains a pocket, to retain radiopaque material, therefore, it is relied on as the expandable pouch, emphasis added) [see 0030, 0077, 0079] by disclosing the marker is a permanent injectable polymer gel, sponge or foam (expandable) [see 0030] and body may be made from a spongy, or expanding gelatinous nonabsorbable materials [see 0079].
Beckman et al disclose gelatin body 10 is approximately 2 mm in diameter and is approximately 8 mm long. After the body 20 has reached hydration equilibrium with the surrounding tissue it becomes approximately 3 to 5 mm in diameter and approximately 10 to 15 mm long. After hydration the presently preferred embodiment of the body 10 is approximately 4 mm in diameter and approximately 10 mm long [see 0092].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793